Filed by Burlington Northern Santa Fe Corporation pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company:Burlington Northern Santa Fe Corporation Commission File No.:1-11535 On November 4, 2009, Burlington Northern Santa Fe Corporation (“BNSF”) posted the following letter to customers on its website in connection with the proposed acquisition by Berkshire Hathaway Inc. of BNSF: To: All BNSF Customers 11/04/2009 A message from BNSF's John Lanigan: BNSF / Berkshire Hathaway Transaction Dear Valued Customer: By now you are probably aware of the announcement that Berkshire Hathaway has agreed to acquire Burlington Northern Santa Fe Corporation (BNSF).You might be asking yourself “What does it mean to me and my company?”First off, let me say that we are very excited for the opportunity to become part of Berkshire Hathaway.Warren Buffett, CEO of Berkshire Hathaway, is one of the most revered names in the history of American business.Berkshire Hathaway first acquired BNSF shares in 2006 and has an extensive track record of investing for the long run. In Warren’s words, “Our country’s future prosperity depends on its having an efficient and well-maintained rail system.Conversely, America must grow and prosper for railroads to do well. Berkshire’s $34 billion investment in BNSF is a huge bet on that company and the railroad industry.But, most important of all, it’s an all-in wager on the economic future of the United States… I love these bets.” You will not see any changes in the weeks and months ahead.Our leadership will remain in place and focused on providing value to our customers.We will continue our efforts to provide you with the same outstanding service you have come to expect from BNSF.Your day-to-day contacts and the way we interact with you will not change.We will continue to work with other railroads as we always have to provide interline services.In other words, you should expect business as usual. Over the longer term we will work hard to maintain your trust and your business.We will continue to comply with all of the regulatory and legal oversight that the railroad industry operates under.We will actively participate in conferences, customer meetings, industry associations and other forums where we can strengthen our relationships with our customers. Thank you for your business. Do not hesitate to contact me or your BNSF sales manager with any questions you may have. Sincerely, John Lanigan Forward-Looking Statements Statements contained herein concerning projections or expectations of financial or operational performance or economic outlook, or concerning other future events or results, or which refer to matters which are not historical facts, are “forward-looking statements” within the meaning of the federal securities laws.Similarly, statements that describe BNSF’s or Berkshire Hathaway’s objectives, expectations, plans or goals are forward-looking statements.Forward-looking statements include, without limitation, BNSF’s or Berkshire Hathaway’s expectations concerning the marketing outlook for their businesses, productivity, plans and goals for future operational improvements and capital investments, operational performance, future market conditions or economic performance and developments in the capital and credit markets and expected future financial performance.Forward-looking statements also include statements regarding the expected benefits of the proposed acquisition of BNSF by Berkshire Hathaway. Forward-looking statements involve a number of risks and uncertainties, and actual results or events may differ materially from those projected or implied in those statements. Important factors that could cause such differences include, but are not limited to: adverse changes in economic or industry conditions, both in the United States and globally; continuing volatility in the capital or credit markets and other changes in the securities and capital markets; changes affecting customers or suppliers; competition and consolidation in the industries in which BNSF and Berkshire Hathaway compete; labor costs and labor difficulties; developments and changes in laws and regulations; developments in and losses resulting from claims and litigation; natural events such as severe weather, fires, floods and earthquakes or acts of terrorism; changes in operating conditions and costs; and the extent of BNSF’s or Berkshire Hathaway’s ability to achieve their operational and financial goals and initiatives.In addition, the acquisition of BNSF by Berkshire Hathaway is subject to the satisfaction of the conditions to the completion of the acquisition and the absence of events that could give rise to the termination of the merger agreement for the acquisition, and the possibility that the acquisition does not close, and risks that the proposed acquisition disrupts current plans and operations and business relationships, or poses difficulties in employee retention. We caution against placing undue reliance on forward-looking statements, which reflect our current beliefs and are based on information currently available to us as of the date a forward-looking statement is made.We undertake no obligation to revise forward-looking statements to reflect future events, changes in circumstances, or changes in beliefs.In the event that we do update any forward-looking statements, no inference should be made that we will make additional updates with respect to that statement, related matters, or any other forward-looking statements.Any corrections or revisions and other important assumptions and factors that could cause actual results to differ materially from our forward-looking statements, including discussions of significant risk factors, may appear in BNSF’s or Berkshire Hathaway’s public filings with the Securities and Exchange Commission (the “SEC”), which are accessible at www.sec.gov, and which you are advised to consult. Additional Information In connection with the proposed transaction, Berkshire Hathaway will file with the SEC a registration statement that will include a proxy statement of BNSF that also constitutes a prospectus of Berkshire Hathaway relating to the proposed transaction.Investors are urged to read the registration statement and proxy statement/prospectus and any other relevant documents filed with the SEC when they become available, because they will contain important information about BNSF, Berkshire Hathaway and the proposed transaction.The registration statement and proxy statement/prospectus and other documents relating to the proposed transaction (when they are available) can be obtained free of charge from the SEC’s website at www.sec.gov, Berkshire Hathaway’s website at www.berkshirehathaway.com and BNSF’s website at www.bnsf.com.In addition, these documents (when they are available) can also be obtained free of charge from Berkshire Hathaway upon written request to the Corporate Secretary or by calling (402) 346-1400, or from BNSF upon written request to Linda Hurt or John Ambler or by calling (817) 352-6452 or (817) 867-6407. BNSF, Berkshire Hathaway and certain of their respective directors and executive officers may be deemed to be participants in the solicitation of proxies from shareholders in connection with the proposed transaction under the rules of the SEC.Information regarding the directors and executive officers of BNSF may be found in its 2008 Annual Report on Form 10-K filed with the SEC on
